DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 23-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Duffour et al, US 5543598 [Duffour].
Regarding claim 14, Duffour discloses (figs. 1-6) a vacuum interrupter (1), comprising:
at least one insulating body (7);
a fixed-contact flange;
a fixed contact (9) disposed in a stationary manner in said fixed-contact flange;
a moving-contact bearing (13);
a moving contact (8) having a longitudinal axis (2), said moving contact (8) being movably guided in said moving-contact bearing (13);
a moving-contact flange (16);

a sleeve (12) providing an increased pressure resistance of the vacuum interrupter (1) against ambient pressures over 1 bar [vacuum interrupters are usually known in the art to be use in air or gas, normally under atmospheric pressure, between 1 and 1.5 atm], said sleeve (12) being fixed on said moving contact (8) against movements along said longitudinal axis (2) of said moving contact (8) and said sleeve (12) passing through said moving-contact bearing (13).
Regarding claim 15, Duffour further discloses where said sleeve (12) fixed on said moving contact (8) extends out from said second bellows end through said moving-contact bearing (13); and
a fastening device (14) fixes said sleeve (12) on said moving contact (8) and prevents relative movement along said longitudinal axis (2) of said moving contact (8) between said moving contact (8) and said sleeve (12) during movement of said moving contact (8).
Regarding claim 16, Duffour further discloses where said moving contact (8) has at least one moving-contact rod (8) and at least one moving-contact contact disk [col. 3, lines 11-15], and said second bellows end is directly connected to said at least one moving-contact rod (8).
Regarding claims 23 and 24, Duffour further discloses where said sleeve (12) is composed of a material having a coefficient of friction being low enough to enable smooth sliding and stopping, and said sleeve (12) is composed of polytetrafluoroethylene or of a modification of polytetrafluoroethylene [col. 3, lines 20-23].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 17-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Duffour in view of Harada et al, US 7173208 [Harada].
Regarding claim 17, Duffour discloses the claimed invention, except a moving-contact contact disk, and a bellows cap connects said second bellows end to said moving-contact rod.
Harada discloses (fig. 4) a vacuum interrupter comprising an envelope (20) having a moving-contact contact disk (22), and a bellows cap (7) connects a second bellows end to a moving-contact rod (21, extension).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable contact of Duffour with teaching of the movable contact assembly of Harada, thereby ensuring a bellows cap acting as a shield for protection of the bellows from damaging metallic arc vapors and particles.
Regarding claim 18, Harada further discloses where said moving contact (21) has a thickened portion not present at a sleeve (24); and said sleeve (24) is fixed in position on said moving contact (21) in at least one of a region of a second bellows end or a region of said bellows cap (7) by a press fit [see Duffour, col. 3, lines 39-44].
Regarding claim 19, Harada further discloses where said press fit of said sleeve (24) provided between said second bellows end and the moving contact (21).
Regarding claim 25, Harada further discloses where at least one of said second bellows end or said bellows cap (7) has a bellows shield (7).
Regarding claim 26, Harada further discloses where said bellows shield (7) extends from said second bellows end toward a moving-contact flange (4).

s 20- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Duffour in view of Takayuki, JP 2004-241373.

Regarding claim 20, Duffour fails to explicitly disclose wherein said moving-contact bearing has at least one first guide element, said sleeve has at least one second guide element, and said first guide element and said second guide element engage in each other to prevent said sleeve from rotating in said moving-contact bearing.
Takayuki discloses (figs. 1-10) a vacuum interrupter where a moving-contact bearing (6) has at least one first guide element (6e), a sleeve (6a) has at least one second guide element (6c), and said first guide element (6e) and said second guide element (6c) engage in each other to prevent said sleeve (6a) from rotating in said moving-contact bearing (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide assembly of Duffour with teaching of the guide assembly of Takayuki, thereby providing a guide assembly easily fitted and fixed to the end plate by fitting and turning, thus easily replacement of parts of the guide assembly as needed.
Regarding claim 21, Takayuki further discloses where said first guide element (6e) and said second guide element (6c) engaging in each other mutually limit their movement to prevent said sleeve (6a) from sliding out of said moving-contact bearing (6).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Duffour and Takayuki in view of Katsumi JPS5828119.
Regarding claim 22, Duffour and Takayuki fails disclose where a moving contact includes a moving-contact rod having at least one-third guide element, and said sleeve has at least one-fourth guide element acting in combination to prevent rotation of said sleeve on said moving-contact rod.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the guide assembly of Duffour with teaching of the guide assembly of Kataumi, thereby further providing no twisting force to the bellows, preventing deformation or damage to the bellows, thus ensuring highly reliable performance and long service life of the vacuum interrupter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inagaki et al, Kim, Makino et al, Jennings, Ahn et al, Gentsch et al and Jacobs are examples of vacuum switches comprising sealing (sleeves) devices in combination with bellows at the movable sides of vacuum switches, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833